Filed 3/9/22 P. v. Schlenvogt CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C094565

                    Plaintiff and Respondent,                                     (Super. Ct. No. 21CF00454)

           v.

 EVAN MORGAN SCHLENVOGT,

                    Defendant and Appellant.




         Appointed counsel for defendant Evan Morgan Schlenvogt asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error in
defendant’s favor, we affirm.




                                                             1
                                     BACKGROUND
       While investigating a trespassing complaint, Butte County Sheriff’s deputies
searched defendant’s car and his person. On his person, deputies found a concealed
fixed-blade knife. Defendant was arrested and charged with possessing a dirk or dagger
(Pen. Code, § 21310), along with several other criminal offenses. As a result of the
charges, defendant’s probation in Colusa County Superior Court case No. 61844 (case
No. 61844) was revoked and he was sentenced to two years in “county prison.”
       In June 2021, defendant pleaded no contest to carrying a dirk or dagger. In
exchange for his plea, the remaining charges were dismissed with a Harvey1 waiver. The
trial court sentenced defendant to three years in “county prison,” and a consecutive term
of eight months for his conviction in case No. 61844. The court awarded defendant 397
days of custody credit in case No. 61844 and 69 days of custody credit in the current
matter. The court also ordered defendant to pay various fines and fees.
       Defendant appeals without a certificate of probable cause.
                                      DISCUSSION
       Counsel filed an opening brief that set forth the facts and procedural history of the
case and asked this court to review the record and determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was
advised by counsel of his right to file a supplemental brief within 30 days from the date
the opening brief was filed. More than 30 days elapsed, and defendant has not filed a
supplemental brief. Our review of the record pursuant to Wende disclosed no arguable
errors in defendant’s favor.




1      People v. Harvey (1979) 25 Cal.3d 754.

                                             2
                                 DISPOSITION
     The judgment is affirmed.



                                           /s/
                                          HOCH, J.



We concur:



 /s/
MAURO, Acting P. J.



 /s/
KRAUSE, J.




                                      3